DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 21-40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beaupre (US 6283981) in view of Beaupre (US 2006/0100652)  and Akari et al. (US 6794027). 
As to claims 21 and 34, Beaupre (‘981) discloses an ultrasonic surgical blade (see abstract) comprising a body, comprising a proximal end; a distal end movable relative to a curved axis extending from the proximal end in accordance with ultrasonic vibrations applied to the proximal end, the body extends along the curved axis form the proximal end to the distal end; and a tissue treatment region comprising an outer surface, wherein the outer surface comprises a body coefficient of friction (see col.  1, lines 21-26, col. 2, lines 35-43, col. 4, lines 50-55 and Figures).  

    PNG
    media_image1.png
    495
    850
    media_image1.png
    Greyscale

As to claim 27, Beaupre (‘981) discloses a ultrasonic surgical blade having an assymetric body (see abstract). 
Beaupre (‘981) fails to teach a coating adhered to at least a portion of the tissue treatment region that makes direct contact with tissue to be treated where the coating comprises a coating coefficient of friction that is less than the body coefficient of friction, and wherein the coating material comprises a polymer as required by claims 21 and 27. 
Beaupre (‘652) discloses an ultrasonic blade that uses ultrasonic waves in order to cut and/or coagulate tissue (see 0007). The device has a blade is typically made from material that is capable of propagating ultrasonic energy such as titanium alloy or aluminum ally and can be treated with a surface treatment to improve the delivery of energy and desired tissue effect. Beaupre states that the blade can be micro-finished, coated, plated, etched, grit-blasted, roughened or scored to enhance coagulation and cutting as well as reduce tissue/blood adherence to the end- effector (see 0054).
Araki et al. discloses a process for providing non-sticking properties to a cutting device formed of a fluorine-containing polymer (see col. 11. lines 8-36). Araki et al. states that cutting device can be various types of devices such as a surgical knife and is formed of metallic 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the process of Beaupre (‘981)  to include coating the blade surface in order to enhance coagulation and reduce tissue/blood adherence as taught by Beaupre (‘652). One would have been motivated to do so since both are directed to ultrasonic cutting devices and Beaupre (‘652) further teaches treatment in order to improve properties of the cutting device.  
It would have been further obvious to modify the surface by applying a lubricating coating in order to provide the surface with non-sticking properties in order to prevent damage to the cutting device and sticking of foreign materials as taught by Araki et al. One would have been motivated to do so since both disclose cutting device being treated in order to reduce adherence.  
Beaupre (‘981, ‘652) modified by Akari et al. fails to explicitly teach that the tissue treatment region has a first coefficient of friction where tissue treatment region having a second coefficient of friction after the frictional treatment and before the lubricious coating where the second is greater than the first. However, Akari et al. does state treating the surface by roughening in order to reduce adherence therefore the roughening the coefficient of friction will increase.
As to claims 22 and 35, the body is asymmetric with respect to a longitudinal axis extending distally from the proximal end (see abstract).
As to claims 23 and 37, the distal end is misaligned with a longitudinal axis extending distally from the proximal end (see col. 2, lines 35-64).

As to claims 25, 32 and 39, Akari discloses a roughening treatment prior to coating in order to enhance adhesion of the coating (see col. 12, lines 51-59).
As to claims 26, 33 and 40, the thickness of the coating can be less than 3 microns which overlaps the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
As to claim 28, the body comprises a curved body (see Fig. 2 above). 
As to claim 29, the curved body curves away from a longitudinal axis extending distally from the proximal end (see Fig. 2 above). 
As to claims 30 and 36, the tissue treatment region is asymmetric with respect to the longitudinal axis extending distally from the proximal end (see Fig. 6 of Beaupre ‘981).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cachet I Proctor whose telephone number is (571)272-0691. The examiner can normally be reached Monday-Friday 8-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CACHET I. Proctor/
Examiner
Art Unit 1715



/CACHET I PROCTOR/            Primary Examiner, Art Unit 1715